DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	1. The amendment filed 3/28/22 has been entered.
	2. Claims 1-20 remains pending within the application.
	3. The amendment filed 3/28/22 is sufficient to overcome objection of claim 12. The previous objection has been withdrawn.
	4. The amendment filed 3/28/22 is sufficient to overcome the 35 USC 112(b) rejections of claims 13-14 and 16. The previous rejections have been withdrawn.
	5. The amendment filed 3/28/22 is sufficient to overcome the 35 USC 103(a) rejections of claims 1-20. The previous rejections have been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chavan United States Patent Application Publication US 2013/0159433, in view of Evans United States Patent Application Publication US 2012/0284093, in further view of Hartselle United States Patent Application Publication US 2008/0281930.
Regarding claim 1, Chavan discloses a computer-implemented method to provide linkable emoji in messages, the method comprising: 
receiving a message request to generate a message including at least one linkable emoji for insertion into the requested message (Chavan, para [0085], with reference to fig 1, server 120 receives a message 140. POP request; Chavan, para [096], request also shown in fig 2 element 243); 
determining a link library associated with the at least one linkable emoji (Chavan, para [0108-109], additional content assembly module contains various repositories with content for insertion. Additional content for insertion contains code that when selected launches a browser with information (para [0108])); 
identifying at least one multi-conditional content link associated with the at least one linkable emoji within the determined link library (Chavan, para [0101], selects object from module 372 based on the conditions of the users and message; Chavan, para [0099], as shown in fig 3, element 320, historic data generated to aid in identification of content to select from module 372);
generating at least one content link for the at least one linkable emoji for the requested message based in part upon at least one multi-conditional content link (Chavan, para [0101], objects, representing linkable emojis are selected and composited);
generating the requested message with the at least one linkable emoji (Chavan, para [0022], inserted message includes a URL attached to an object such as a photo); and 
transmitting the generated requested message (Chavan, para [0085], fig 1, element 170 shows transmitted original message with additional content 150).
Chavan does not disclose:
wherein the receiving the message request includes receiving at least one spoliation parameter associated with the at least one linkable emoji;
wherein the spoliation parameter is associated with the at least one linkable emoji, and wherein the spoliation parameter is associated with the at least one multi-conditional content link.
Evans discloses:
a spoliation parameter (Evans, para [0153], graphic link contains expiration date, representing a parameter);
generating at least one content link for the at least one linkable emoji for the requested message based in part upon at least one multi-conditional content link (Evans, para [0153], link is within a text or graphic. Link contains multiple parameters, interpreted as conditions. Parameters such as: time of day, expiration date, number of people who can redeem the coupon; Evans, para [0106], embeds URL into existing content); and
wherein the spoliation parameter is associated with the at least one linkable emoji, and wherein the spoliation parameter is associated with the at least one multi-conditional content link (Evans, para [0153], graphic link contains spoliation parameter and conditions).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the transmission of a message that includes selected content to include generating a link with a spoliation parameter. The motivation for doing so would have been targeting advertisements in increasingly popular modes, such as text messaging (Evans, para [0006]).
Chavan in view of Evans does not disclose receiving a message request from a first client device to generate a message to a second client device including receiving at least one spoliation parameter associated with the at least one linkable emoji;
transmitting the generated requested message to the second client device.
Hartselle discloses:
receiving a message request from a first client device to generate a message to a second client device including receiving at least one spoliation parameter associated with the at least one linkable emoji (Hartselle, para [0055], email client application transmits a request to a server. Request includes contents of message and time period (representing a spoliation parameter));
transmitting the generated requested message to the second client device (Hartselle, para [0058-59], receives email and parameter at state 1002. Sends self-destructing message to second client at state 1006).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the transmission of data to include the ability to prevent others from using the data after a period of time.  The motivation for doing so would have been to provide self destructing messages from one client to another (Hartselle, para [0006]).

Regarding claim 6, Chavan in view of Evans in further view of Hartselle discloses the method of claim 1.  Chavan additionally discloses a generated message with at least one linkable emoji includes a conditional multilink emoji and wherein said generating the message includes determining which link of the conditional multilink emoji should be designated (Chavan, para [0101], selects object from module 372 based on the conditions of the users and message; Chavan, para [0099], as shown in fig 3, element 320, historic data generated to aid in identification of content to select from module 372).

Regarding claim 7, Chavan in view of Evans in further view of Hartselle discloses the computer-implemented method of claim 1.  Evans additionally discloses wherein at least one spoliation parameter is received from a user (Evans, para [0065-66], parameters extracted from message sent by user).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the transmission of a message that includes selected content to include generating a link with a spoliation parameter. The motivation for doing so would have been targeting advertisements in increasingly popular modes, such as text messaging (Evans, para [0006]).

Regarding claim 8, Chavan in view of Evans in further view of Hartselle discloses the computer implemented method of claim 1.  Chavan discloses further comprising receiving the at least one linkable emoji from a local datastore (Chavan, para [0101], selects object from module 372 based on the conditions of the users and message. Additional content assembly module repositories (shown in fig 5) are local to the server that makes the selection).

Claims 2-5, 11-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chavan United States Patent Application Publication US 2013/0159433, in view of Evans United States Patent Application Publication US 2012/0284093, in further view of Hartselle United States Patent Application Publication US 2008/0281930, as modified by Gordon United States Patent Application Publication US 2018/0032997.
Regarding claim 2, Chavan in view of Evans in further view of Hartselle discloses the method of claim 1.  Chavan additionally discloses further comprising: receiving the requested message at a server (Chavan, para [0092], fig 2, element 214 inbound message received at server. Request for the message 243 received at server);
parsing the requested message by the server to collect contextual data from the requested message (Chavan, para [0094], fig 2 element 218, extracts data from inbound dialog message).
Chavan in view of Evans in further view of Krivorot does not disclose:
parsing the requested message by the server to collect contextual data from the requested message, wherein the contextual data contains the spoliation parameter.
Gordon discloses parsing the requested message by the server to collect contextual data from the requested message, wherein the contextual data contains the spoliation parameter (Gordon, para [0238-239], information on which advertisement link to include based on determined context; Gordon, para [0259-260], determines related time threshold related to advertisement to determine when ad content should be changed).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the sending of a message including a linkable emoji to another client through a server to include selection of information to attach or replace based on the teachings of Gordon.  The motivation for doing so would have been to provide targeted advertisements to users (Gordon, para [0004]).

Regarding claim 3, Chavan in view of Evans in further view of Hartselle as modified by Gordon discloses the method of claim 2.  Gordon additionally discloses further comprising: determining an emoji message spoliation status by the server based at least in part upon the spoliation parameter, the emoji message spoliation status corresponding to the at least one linkable emoji (Gordon, para [0238-239], information on which advertisement link to include based on determined context; Gordon, para [0259-260], determines current time passed and compares it to time period of when ad content should be changed).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the sending of a message including a linkable emoji to another client through a server to include selection of information to attach or replace based on the teachings of Gordon.  The motivation for doing so would have been to provide targeted advertisements to users (Gordon, para [0004]).

Regarding claim 4, Chavan in view of Evans in further view of Hartselle as modified by Gordon discloses the method of claim 3.  Gordon additionally discloses identifying, by the server, at least one message spoliation limitation associated with the at least one linkable emoji via the spoliation parameter, the at least one message spoliation limitation associated with a plurality of conditional links, the identifying including selecting at least one of the plurality of conditional links and placing the selected at least one of the plurality of conditional links within the linkable emoji (Gordon, para [0238-239], information on which advertisement link to include based on location; Gordon, para [0240], the advertisement/content may be presented on the mobile device, and/or on another device capable of being viewer by the user).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the sending of a message including a linkable emoji to another client through a server to include selection of information to attach or replace based on the teachings of Gordon.  The motivation for doing so would have been to provide targeted advertisements to users (Gordon, para [0004]).

Regarding claim 5, Chavan in view of Evans in further view of Hartselle as modified by Gordon discloses the method of claim 4.  Chavan additionally discloses transmitting the generated requested message including the at least one linkable emoji (Chavan, para [0085], fig 1, element 170 shows transmitted original message with additional content 150).

Regarding claim 11, Chavan discloses one or more non-transitory computer readable medium having a plurality of instructions stored thereon which, when executed by one or more processors, cause the one or more processors to perform a method, the method comprising:
receiving a message request to generate a message including at least one linkable emoji for insertion into the requested message (Chavan, para [0085], with reference to fig 1, server 120 receives a message 140. POP request; Chavan, para [096], request also shown in fig 2 element 243); 
determining a link library associated with the at least one linkable emoji (Chavan, para [0108-109], additional content assembly module contains various repositories with content for insertion. Additional content for insertion contains code that when selected launches a browser with information (para [0108])); 
identifying at least one multi-conditional content link associated with the at least one linkable emoji within the determined link library (Chavan, para [0101], selects object from module 372 based on the conditions of the users and message; Chavan, para [0099], as shown in fig 3, element 320, historic data generated to aid in identification of content to select from module 372);
generating at least one content link for the at least one linkable emoji for the requested message based in part upon at least one multi-conditional content link (Chavan, para [0101], objects, representing linkable emojis are selected and composited);
generating the requested message with the at least one linkable emoji (Chavan, para [0022], inserted message includes a URL attached to an object such as a photo).
Chavan does not disclose:
the at least one linkable emoji including a spoliation parameter; and
wherein the spoliation parameter is associated with the at least one linkable emoji, and wherein the spoliation parameter is associated with the at least one multi-conditional content link;
collecting contextual data from the requested message, wherein the contextual data contains the spoliation parameter and 
identifying at least one message spoliation limitation associated with the at least one linkable emoji via the spoliation parameter, the at least one message spoliation limitation associated with a plurality of conditional links, the identifying including selecting at least one of the plurality of conditional links and placing the selected at least one of the plurality of conditional links within the linkable emoji.
Evans discloses:
the at least one linkable emoji including a spoliation parameter (Evans, para [0153], graphic link contains expiration date, representing a parameter);
generating at least one content link for the at least one linkable emoji for the requested message based in part upon at least one multi-conditional content link (Evans, para [0153], link is within a text or graphic. Link contains multiple parameters, interpreted as conditions. Parameters such as: time of day, expiration date, number of people who can redeem the coupon; Evans, para [0106], embeds URL into existing content); and
wherein the spoliation parameter is associated with the at least one linkable emoji, and wherein the spoliation parameter is associated with the at least one multi-conditional content link (Evans, para [0153], graphic link contains spoliation parameter and conditions).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the transmission of a message that includes selected content to include generating a link with a spoliation parameter. The motivation for doing so would have been targeting advertisements in increasingly popular modes, such as text messaging (Evans, para [0006]).
Chavan in view of Evans does not disclose: 
wherein the receiving the message request includes receiving at least one spoliation parameter;
transmitting the generated requested message to the second client device;
collecting contextual data from the requested message, wherein the contextual data contains the spoliation parameter; and 
identifying at least one message spoliation limitation associated with the at least one linkable emoji via the spoliation parameter, the at least one message spoliation limitation associated with a plurality of conditional links, the identifying including selecting at least one of the plurality of conditional links and placing the selected at least one of the plurality of conditional links within the linkable emoji.
Hartselle discloses:
receiving a message request from a first client device to generate a message to a second client device including receiving at least one spoliation parameter associated with the at least one linkable emoji (Hartselle, para [0055], email client application transmits a request to a server. Request includes contents of message and time period (representing a spoliation parameter));
transmitting the generated requested message to the second client device (Hartselle, para [0058-59], receives email and parameter at state 1002. Sends self-destructing message to second client at state 1006).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the transmission of data to include the ability to prevent others from using the data after a period of time.  The motivation for doing so would have been to provide self destructing messages from one client to another (Hartselle, para [0006]).
Chavan in view of Evans in further view of Hartselle does not disclose:
37


collecting contextual data from the requested message, wherein the contextual data contains the spoliation parameter and 
identifying at least one message spoliation limitation associated with the at least one linkable emoji via the spoliation parameter, the at least one message spoliation limitation associated with a plurality of conditional links, the identifying including selecting at least one of the plurality of conditional links and placing the selected at least one of the plurality of conditional links within the linkable emoji.
Gordon discloses:
collecting contextual data from the requested message, wherein the contextual data contains the spoliation parameter (Gordon, para [0238-239], information on which advertisement link to include based on determined context; Gordon, para [0259-260], determines related time threshold related to advertisement to determine when ad content should be changed) and 
identifying at least one message spoliation limitation associated with the at least one linkable emoji via the spoliation parameter, the at least one message spoliation limitation associated with a plurality of conditional links, the identifying including selecting at least one of the plurality of conditional links and placing the selected at least one of the plurality of conditional links within the linkable emoji (Gordon, para [0238-239], information on which advertisement link to include based on location; Gordon, para [0240], the advertisement/content may be presented on the mobile device, and/or on another device capable of being viewer by the user).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the sending of a message including a linkable emoji to another client through a server to include selection of information to attach or replace based on the teachings of Gordon.  The motivation for doing so would have been to provide targeted advertisements to users (Gordon, para [0004]).

Regarding claim 12, Chavan in view of Evans in further view of Hartselle as modified by Gordon discloses the one or more non-transitory computer readable medium of Claim 11.
Gordon additionally discloses further comprising: extracting analytic data from at least one communication, the analytic data identifying a network type identifier (Gordon, para [0164-165], platforms provide information such as network information related to client); 
storing the analytic data associated with the first client device (Gordon para [0157], application information stored).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the sending of a message including a linkable emoji to another client through a server to include selection of information to attach or replace based on the teachings of Gordon.  The motivation for doing so would have been to provide targeted advertisements to users (Gordon, para [0004]).

Regarding claim 19, Chavan discloses a linkable emoji messaging system, comprising: one or more processors; and one or more non-transitory computer readable medium having a plurality of instructions stored thereon, which, when executed by the one or more processors, cause the system to perform a method, the method comprising:
receiving a message request to generate a message including at least one linkable emoji for insertion into the requested message (Chavan, para [0085], with reference to fig 1, server 120 receives a message 140. POP request; Chavan, para [096], request also shown in fig 2 element 243); 
determining a link library associated with the at least one linkable emoji (Chavan, para [0108-109], additional content assembly module contains various repositories with content for insertion. Additional content for insertion contains code that when selected launches a browser with information (para [0108])); 
identifying at least one multi-conditional content link associated with the at least one linkable emoji within the determined link library (Chavan, para [0101], selects object from module 372 based on the conditions of the users and message; Chavan, para [0099], as shown in fig 3, element 320, historic data generated to aid in identification of content to select from module 372);
generating at least one content link for the at least one linkable emoji for the requested message based in part upon at least one multi-conditional content link (Chavan, para [0101], objects, representing linkable emojis are selected and composited);
generating the requested message with the at least one linkable emoji (Chavan, para [0022], inserted message includes a URL attached to an object such as a photo).
Chavan does not disclose:
the at least one linkable emoji including a spoliation parameter;
wherein the spoliation parameter is associated with the at least one linkable emoji, and wherein the spoliation parameter is associated with the at least one multi-conditional content link;
collecting contextual data from the requested message, wherein the contextual data contains the spoliation parameter and 
identifying at least one message spoliation limitation associated with the at least one linkable emoji via the spoliation parameter, the at least one message spoliation limitation associated with a plurality of conditional links, the identifying including selecting at least one of the plurality of conditional links and placing the selected at least one of the plurality of conditional links within the linkable emoji.
Evans discloses:
the at least one linkable emoji including a spoliation parameter (Evans, para [0153], graphic link contains expiration date, representing a parameter);
generating at least one content link for the at least one linkable emoji for the requested message based in part upon at least one multi-conditional content link (Evans, para [0153], link is within a text or graphic. Link contains multiple parameters, interpreted as conditions. Parameters such as: time of day, expiration date, number of people who can redeem the coupon; Evans, para [0106], embeds URL into existing content); and
wherein the spoliation parameter is associated with the at least one linkable emoji, and wherein the spoliation parameter is associated with the at least one multi-conditional content link (Evans, para [0153], graphic link contains spoliation parameter and conditions).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the transmission of a message that includes selected content to include generating a link with a spoliation parameter. The motivation for doing so would have been targeting advertisements in increasingly popular modes, such as text messaging (Evans, para [0006]).
Chavan in view of Evans does not disclose wherein the receiving the message request includes receiving at least one spoliation parameter;
collecting contextual data from the requested message, wherein the contextual data contains the spoliation parameter and 
identifying at least one message spoliation limitation associated with the at least one linkable emoji via the spoliation parameter, the at least one message spoliation limitation associated with a plurality of conditional links, the identifying including selecting at least one of the plurality of conditional links and placing the selected at least one of the plurality of conditional links within the linkable emoji.
Hartselle discloses:
receiving a message request from a first client device to generate a message to a second client device including receiving at least one spoliation parameter associated with the at least one linkable emoji (Hartselle, para [0055], email client application transmits a request to a server. Request includes contents of message and time period (representing a spoliation parameter));
transmitting the generated requested message to the second client device (Hartselle, para [0058-59], receives email and parameter at state 1002. Sends self-destructing message to second client at state 1006).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the transmission of data to include the ability to prevent others from using the data after a period of time.  The motivation for doing so would have been to provide self destructing messages from one client to another (Hartselle, para [0006]).
Chavan in view of Evans in further view of Krivorot does not disclose:
37


collecting contextual data from the requested message, wherein the contextual data contains the spoliation parameter and 
identifying at least one message spoliation limitation associated with the at least one linkable emoji via the spoliation parameter, the at least one message spoliation limitation associated with a plurality of conditional links, the identifying including selecting at least one of the plurality of conditional links and placing the selected at least one of the plurality of conditional links within the linkable emoji.
Gordon discloses:
collecting contextual data from the requested message, wherein the contextual data contains the spoliation parameter (Gordon, para [0238-239], information on which advertisement link to include based on determined context; Gordon, para [0259-260], determines related time threshold related to advertisement to determine when ad content should be changed) and 
identifying at least one message spoliation limitation associated with the at least one linkable emoji via the spoliation parameter, the at least one message spoliation limitation associated with a plurality of conditional links, the identifying including selecting at least one of the plurality of conditional links and placing the selected at least one of the plurality of conditional links within the linkable emoji (Gordon, para [0238-239], information on which advertisement link to include based on location; Gordon, para [0240], the advertisement/content may be presented on the mobile device, and/or on another device capable of being viewer by the user).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the sending of a message including a linkable emoji to another client through a server to include selection of information to attach or replace based on the teachings of Gordon.  The motivation for doing so would have been to provide targeted advertisements to users (Gordon, para [0004]).

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chavan United States Patent Application Publication US 2013/0159433, in view of Evans United States Patent Application Publication US 2012/0284093, in further view of Hartselle United States Patent Application Publication US 2008/0281930, as modified by Gordon United States Patent Application Publication US 2018/0032997, in further view of Krivorot United States Patent Application Publication US 2014/0201527.
Regarding claim 13, Chavan in view of Evans in further view of Hartselle as modified by Gordon discloses the one or more non-transitory computer readable medium of Claim 12. Chavan in view of Evans in further view of Hartselle as modified by Gordon does not disclose the limitations of claim 13.
Krivorot discloses receiving an insertion request to include at least one linkable emoji within a requested message, each linkable emoji configured to include an emoji image for insertion into the requested message and at least one content link, the at least one linkable emoji including a spoliation parameter associated with a respective emoji image (Krivorot, para [0086], user configures security settings to be included for a message that is to be transmitted including a ‘self-destruct’ feature; Krivorot, para [0061], message includes text, images and/or video).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the transmission of data to include the ability to prevent others from using the data after a period of time based on the teachings of Krivorot.  The motivation for doing so would have been to prevent others from manipulating or forwarding data to numerous people (Krivorot, para [0003]).

Regarding claim 14, Chavan in view of Evans in further view of Hartselle as modified by Gordon in further view of Krivorot discloses the one or more non-transitory computer readable medium of Claim 13. Gordon additionally discloses further comprising: generating the at least one content link for the at least one linkable emoji for the requested message based in part on one or more of (i) extracted analytic information. (ii) at least one default content link, and (iii) at least one multi-conditional content link, to direct to additional content associated with each linkable emoji; and generating the requested message with the at least one linkable emoji (Gordon, para [0185], text message providing link to feeder application; Gordon, para [0226], feeder application linked is location specific).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the sending of a message including a linkable emoji to another client through a server to include selection of information to attach or replace based on the teachings of Gordon.  The motivation for doing so would have been to provide targeted advertisements to users (Gordon, para [0004]).

Regarding claim 15, Chavan in view of Evans in further view of Hartselle as modified by Gordon in further view of Krivorot discloses the one or more non-transitory computer readable medium of Claim 14. Chavan additionally discloses 
transmitting the requested message ((Chavan, para [0085], with reference to fig 2 step 213, sender transmits message that is requested via a POP request from a receiving device); 
receiving the requested message at a server (Chavan, para [0085], with reference to fig 2 step 214, server receives message); and 
Chavan in view of Evans in further view of Hartselle does not disclose parsing the requested message by the server to collect contextual data related to the at least one linkable emoji from the requested message, the contextual data including an emoji spoliation parameter. 
Gordon discloses parsing the requested message by the server to collect contextual data related to the at least one linkable emoji from the requested message, the contextual data including an emoji spoliation parameter (Gordon, para [0233-234], based on the feeder application linked, determines whether there is a contextual content request).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the sending of a message including a linkable emoji to another client through a server to include selection of information to attach or replace based on the teachings of Gordon.  The motivation for doing so would have been to provide targeted advertisements to users (Gordon, para [0004]).

Regarding claim 16, Chavan in view of Evans in further view of Hartselle as modified by Gordon in further view of Krivorot discloses the one or more non-transitory computer readable medium of Claim 15. Gordon additionally discloses further comprising: determining an emoji message spoliation status by the server based at least in part upon the spoliation parameter, the spoliation status corresponding to the at least one linkable emoji (Gordon, para [0234, 237-238], based on the request, the corresponding feeder application provides the  context based on a location of the user and/or the mobile device; Gordon, para [0240], the advertisement/content may be presented on the mobile device, and on another device capable of being viewed by the user).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the sending of a message including a linkable emoji to another client through a server to include selection of information to attach or replace based on the teachings of Gordon.  The motivation for doing so would have been to provide targeted advertisements to users (Gordon, para [0004]).

Regarding claim 17, Chavan in view of Evans in further view of Hartselle as modified by Gordon in further view of Krivorot discloses the one or more non-transitory computer readable medium of Claim 16. Gordon additionally discloses further comprising: 
transmitting the generated requested message including the at least one linkable emoji from the server to at least one target client device (Gordon, para [0238-239], information on which advertisement link to include based on location; Gordon, para [0240], the advertisement/content may be presented on the mobile device, and/or on another device capable of being viewer by the user).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the sending of a message including a linkable emoji to another client through a server to include selection of information to attach or replace based on the teachings of Gordon.  The motivation for doing so would have been to provide targeted advertisements to users (Gordon, para [0004]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chavan United States Patent Application Publication US 2013/0159433, in view of Evans United States Patent Application Publication US 2012/0284093, in further view of Hartselle United States Patent Application Publication US 2008/0281930, as modified by Gordon United States Patent Application Publication US 2018/0032997, in further view of Shim et al (hereinafter “Shim”) United States Patent US 8,290,478.
Regarding claim 9, Chavan in view of Evans in further view of Hartselle as modified by Gordon disclose the computer-implemented method of claim 1.  Chavan in view of Evans in further view of Hartselle as modified by Gordon does not disclose wherein an alternative linkable emoji is provided when the emoji image or the at least one content link is unavailable.
Shim discloses an alternative emoji is provided when the emoji image is unavailable (Shim, col 7, rows 27-47, with regard to figure 6, step S140 provides an alternative image when a graphical emoticon is unavailable on the target device).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the method of distributing a linkable emoji to include sending an alternative linkable emoji, based on the teachings of Shim.  The motivation for doing so would have been improving existing technologies of transmitting a graphical emoticon from one communication terminal to another (Shim, col 1, rows 16-24).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chavan United States Patent Application Publication US 2013/0159433, in view of Evans United States Patent Application Publication US 2012/0284093, in further view Hartselle United States Patent Application Publication US 2008/0281930, as modified by of Gordon United States Patent Application Publication US 2018/0032997, in further view of Shim et al (hereinafter “Shim”) United States Patent US 8,290,478, as modified by Dai et al (hereinafter “Dai”), United States Patent Application Publication US 2013/0339983.
Regarding claim 10, Chavan in view of Evans in further view of Hartselle as modified by Gordon in further view of Shim discloses the computer-implemented method of claim 9.  Chavan in view of Evans in further view of Gordon in further view of Shim does not disclose wherein the alternative linkable emoji is downloadable for inclusion in a local data store of the client device.
Dai discloses emoji sets downloadable for inclusion in a local data store of a client device (Dai, page 3, paragraph [0031], downloading emoticon items from websites or services for use with associated applications).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the alternative linkable emoji to be downloadable based on the teaching of Dai. The motivation for doing so would have been having multiple emoticons for multiple applications on a device (Dai, page 1, paragraph [0002]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chavan United States Patent Application Publication US 2013/0159433, in view of Evans United States Patent Application Publication US 2012/0284093, in further view of Hartselle United States Patent Application Publication US 2008/0281930, as modified by Gordon United States Patent Application Publication US 2018/0032997, in further view of Lewis et al (hereinafter “Lewis”) United States Patent US 9,417,765.
Regarding claim 18, Chavan in view of Evans in further view of Hartselle as modified by Gordon discloses the one or more non-transitory computer readable medium of claim 11. Chavan in view of Evans in further view of Hartselle as modified by Gordon does not disclose wherein the generated message includes at least one linkable emoji, each linkable emoji including two or more emoji images and/or two or more content links to be designated, after transmitting the generated message, based on the collected client device information.
Lewis discloses wherein the generated message includes at least one linkable emoji, each linkable emoji including two or more emoji images and/or two or more content links to be designated, after transmitting the generated message, based on the collected client device information (Lewis, col 15, rows 20-35, selected links (representing 2 or more) are integrated into media object).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the media item of Chavan to include the integration of contextual information into a media object as taught by Lewis. The motivation for doing so would have been directional advertisement of information (Lewis, col 1, rows 22-34).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chavan United States Patent Application Publication US 2013/0159433, in view of Evans United States Patent Application Publication US 2012/0284093, in further view of Hartselle United States Patent Application Publication US 2008/0281930, as modified by Gordon United States Patent Application Publication US 2018/0032997, in view of Walter et al (hereinafter “Walter”) United States Patent Application Publication US 2005/0156873.
Regarding claim 20, Chavan in view of Evans in further view of Hartselle as modified by Gordon discloses the linkable emoji system of claim 17. Chavan in view of Evans in further view of Hartselle as modified by Gordon does not disclose wherein the method includes creating a new linkable emoji having a new emoji image and a new content link and adding the new linkable emoji to the data store for inclusion in future messages.
Walter discloses creating a new emoji having a new emoji image and adding the new emoji to a data store for inclusion in future messages (Walter, page 5, paragraph [0052-53], with reference to figure 6, creates a new emoticon, representing a new emoji, and store the custom emoticon in a custom emoticon data store.  The user then uses the new custom emoticon later).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the linkable emoji system of Chavan in view of Lewis to include generating a new linkable emoji, based on the combination of creating a new linkable object, as described by Chavan, and the creation of a new emoji with a new linkable image and adding it to a data store, based on the teachings of Walter.  The motivation for doing so would have been creating a larger variety of reusable emojis (Walter, page 1, paragraph [0004]).



Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on the combination of the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265. The examiner can normally be reached Monday-Friday, 9:00 am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOPE C SHEFFIELD/Primary Examiner, Art Unit 2178